Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

2.	The following is an examiner’s statement of reasons for allowance: the claim limitations of “...a finger plate operationally associated with the hub drive shaft and the compression plate, the finger plate consisting of: a front side; a back side; a central aperture; an annular abutment ring secured to the front side of the finger plate and operationally associated with the central aperture forming a recessed opening on the back side of the finger plate; a plurality of finger apertures surrounding the central aperture; a plurality of fingers comprising an oversized base and a body extending from the base; wherein each finger is adapted to be secured to the finger plate by insertion through the back side of the finger plate, with the body extending
through a finger aperture and through to the front side of the finger plate and the oversized base being retained on the back side of the finger plate, wherein to the hub drive shaft is secured to the finger plate by insertion into the recessed opening and engaging the annular abutment ring; and
wherein the oversized base of each finger is compressed between the compression plate and the finger plate and held substantially stationary during use; and a mounting bolt secured on the front side of the finger plate within the mounting hole of the hub drive shaft…” in claim 9 are all not found in combination in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643